UNITED STATES COURT OF APPEALS
                              FIFTH CIRCUIT

                              _______________

                                No. 95-20464

                            (Summary Calendar)
                              _______________


                  DANIEL R. BRUCE,
                  also known as EVAN A HOOK,

                                          Plaintiff-Appellant,

                  versus

                  UNITED STATES OF AMERICA,

                                          Defendant-Appellee.


           _______________________________________________

             Appeal from the United States District Court
                  For the Southern District of Texas
                            (H-94-CV-1361)
           _______________________________________________

                        December 13, 1995
Before HIGGINBOTHAM, DUHÉ and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

      Daniel R. Bruce appeals the district court's order

dismissing his 28 U.S.C. § 2241 pro se petition for habeas corpus

for failure to exhaust administrative remedies.               We vacate and

remand.

      In his habeas petition, Bruce challenged the legality of

actions taken by the United States Parole Commission in revoking



     *
            Local Rule 47.5.1 provides: "The publication of opinions that have
no precedential value and merely decide particular cases on the basis of well-
settled principles of law imposes needless expense on the public and burdens on
the legal profession." Pursuant to that Rule, the Court has determined that this
opinion should not be published.
his parole and calculating his remaining sentence.            Bruce also

alleged that he failed to receive credit for time served.              To

entertain a § 2241 habeas petition, the district court must have

jurisdiction over the prisoner.      U.S. v. Gabor, 905 F.2d 76, 77-78

(5th Cir. 1990); Blau v. United States, 566 F.2d 526, 527 (5th Cir.

1978).     A prisoner is required to file his § 2241 petition in the

jurisdiction in which he is incarcerated.        Gabor, 905 F.2d at 78.

At the time of his petition, Bruce was incarcerated in a federal

penitentiary in Littleton, Colorado.1          Therefore, the Southern

District of Texas lacked jurisdiction to hear Bruce's § 2241 habeas

petition.    Id.

     For the forgoing reason, we VACATE the district court's

decision and REMAND the habeas petition with instructions to

DISMISS for lack of jurisdiction.




     1
            Bruce was subsequently moved to Collier County Jail in Naples,
Florida.

                                   -2-